Citation Nr: 0316373	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-16 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a service-
connected right knee disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L . M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.

This appeal arose from a March 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  In August 2001, the Board of Veterans' Appeals 
(Board) remanded this case for additional development.  The 
case is again before the Board for appellate consideration.


FINDING OF FACT

The veteran without good cause failed to report for two VA 
examinations.


CONCLUSION OF LAW

The veteran's claim for an increased evaluation for the 
service-connected right knee disability must be denied.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.655(a) & (b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his service-connected right 
knee disability is more disabling than the current disability 
evaluation would suggest.  He has asserted that his knee is 
painful and has limited flexion.  He noted that he now has to 
walk with a cane.  Therefore, he believes that an increased 
evaluation is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The claims file is replete with the veteran's complaints 
(noted in numerous VA records) that he experiences intense 
debilitating pain in the right knee, along with swelling, 
that is precipitated by activity.  However, none of the 
previous examinations conducted had indicated the degree, if 
any, of increased disability resulting from use or during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
a consequence, the case was remanded to the RO for a VA 
examination which addressed the provisions of DeLuca.

The veteran was afforded a VA examination in November 2002.  
He noted that his pain was a 4 out of 10 (with 10 being the 
worst).  He stated that he had weakness and stiffness of the 
knee, as well as swelling on walking long distances or 
climbing stairs.  He also referred to give way and lack of 
endurance, although he denied any locking.  There was also no 
evidence of dislocation or subluxation.  The objective 
examination noted that the knee was not swollen and displayed 
no tenderness, warmth or deformity.  Range of motion was 0 to 
140 degrees.  There was no pain on motion.  The collateral 
ligaments were not weak.  There was no muscle atrophy and 
muscle strength was normal.  An x-ray showed evidence of a 
previous trauma to the patella with transverse lucency, with 
a sclerotic margin projected to the distal aspect of the 
patella.  The diagnosis was mild strain of the right knee.

In January 2003, another VA examination was ordered, with the 
notation that the remand of the instructions of the Board had 
not been complied with.  Specifically, the VA examiner in 
November 2002 had not addressed the issue of whether the 
veteran had increased impairment due to use or during flare-
ups.  See 38 C.F.R. § 4.45 (2002); DeLuca, supra.  The 
veteran then failed to report for examinations scheduled on 
February 2 and 15, 2003.  It was noted that there had been no 
response to the RO's letters or telephone calls.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  In this case, it is found 
that these duties have been met.

In April 2001, the veteran as sent a supplemental statement 
of the case which contained the post-VCAA laws and 
regulations.  In August 2001, the case was remanded by the 
Board, in part, so that the veteran could be provided with 
notice of the VCAA.  On August 17, 2001, he was sent 
correspondence which informed him of the notice requirements 
of the VCAA.  A November 2002 letter requested that the 
veteran provide information as to any evidence which would 
assist in establishing his claim.  He was informed of what 
evidence and information VA would obtain and what information 
and evidence he should provide in order to substantiate his 
claim.  In January 2003, he was sent another notice letter 
requesting any additional information and it was noted that a 
reply was needed.  Again, he was told of what evidence and 
information was being obtained by VA and what information and 
evidence he needed to provide to support his claim.

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has notified him of what evidence and 
information was being obtained by VA and what information and 
evidence he needed to provide to support his claim.  For 
these reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Discussion

After a careful review of the record, it is found that an 
increased evaluation for the service-connected right knee 
disability is not justified.  Initially, it is noted that an 
additional examination that addressed the provisions of 
38 C.F.R. § 4.45 (2002) was necessary in this case in order 
to determine the current nature and degree of severity of the 
right knee disorder.  This information was needed in order to 
determine entitlement to the benefit sought on appeal.  
Unfortunately, while the veteran reported for an examination 
in November 2002, he failed to report to follow-up 
examinations in February 2003.  He was sent several letters 
and was called by the RO; however, he failed to respond to 
these attempts at contact.  The duty to assist is not a 
"one-way street."  The veteran must cooperate with the RO's 
attempts to assist.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  As a consequence, because the veteran failed to 
report for a scheduled VA examination without good cause, the 
claim must be denied.  See Engelke v. Gober, 10 Vet. App. 
396, 399 (1997) ["When a claimant fails to appear for a 
scheduled reexamination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) dictates that the claim be 
denied unless the appellant has good cause for his failure to 
appear."]  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right knee disability.


ORDER

An increased evaluation for the service-connected right knee 
disability is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

